Name: Regulation (EEC) No 465/75 of the Council of 27 February 1975 amending Regulation (EEC) No 804/68 as regards aid for buttermilk and buttermilk powder for use as feedingstuffs
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural activity;  agricultural policy
 Date Published: nan

 No L 52/8 Official Journal of the European Communities 28 . 2. 75 REGULATION (EEC) No 465/75 OF THE COUNCIL of 27 February 1975 amending Regulation (EEC) No 804/68 as regards aid for buttermilk and buttermilk powder for use as feedingstuffs Community from third countries ; whereas, therefore, it is appropriate, in order to avoid unnecessary1 checks, to withdraw the requirement that the products must be produced in the Community, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Economic and Social Committee; Whereas Article 10 ( 1 ) of Council Regulation (EEC) No 804/68 0 ) of 27 June 1968 on the common organization of the market in milk and milk products, as last amended by Regulation (EEC) No 662/74 (2), provides that aid should be granted for skimmed milk and skimmed-milk powder which are produced in the Community and are for use as feedingstuffs, if these products reach certain standards ; Whereas buttermilk and buttermilk powder are also to a large extent used as feedingstuffs ; whereas it is therefore appropriate to extend the provisions of the abovementioned Article 10 to cover buttermilk and buttermilk powder ; Whereas, moreover, almost none of the products referred to in Article 10 are imported into the Article 1 The text of Article 10 (1 ) of Regulation (EEC) No 804/68 is replaced by the following: ' 1 . Aid shall be granted for skimmed milk and skimmed-milk powder intended for use as feedingstuffs, if these products reach certain standards . For the purposes of this Article, buttermilk and buttermilk powder shall be regarded as skimmed milk and skimmed-milk powder.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. -It shall be applicable as from 3 March 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 February 1975. For the Council The President M. A. CLINTON (*) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 85 , 29. 3 . 1974, p . 51 .